Title: From James Madison to James Monroe, [ca. 10 November] 1800
From: Madison, James
To: Monroe, James



Dear Sir
[ca. 10 November 1800]

Mr. Erwin proposing to set out in the morning without my again seeing him, I think proper to add to the few lines with which he is already charged, that our interview closed without any allusion to the secondary object of the election. If I had not expected, as intimated by you, that he would bring on the subject, it would no doubt have dropt from me. As it is possible he may draw some erroneous inference from my silence, especially as a good deal of free conversation passed on the election generally, I hope you will take occasion to guard agst. it. You know my sentiments, and I am not averse to a communication of them, as far as you deem eligible. I can not apprehend any danger of a surprize that wd. throw Mr. J. out of the primary station. I can not believe that any such is intended, or that a single republican vote will abandon him. The worst therefore that could possibly happen would be a tie that wd. appeal to the H. of R. where the candidates would certainly I think be arranged properly, even on the recommendation of the secondary one. As I do not wish that Mr. E. shd. be under any wrong impressions, which might be as injurious in a public as disagreeable in a private view, in case they shd. be conveyed to others, I have thought this supplement of sufficient importance to be written after the retirement of Mr. E. Your letter from the office at Milton came safe. I have already told you all I know as to McGee. Adieu Yrs.
Js. M. Jr
